 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 VICTORIA NORMAN,                                        Case No.: 2:18-cv-01215-APG-GWF

 4          Plaintiff                                            Order for Status Report

 5 v.

 6 EQUIFAX INFORMATION SERVICES
   LLC and WESTSTAR FEDERAL CREDIT
 7 UNION,

 8          Defendants

 9         On September 12, 2018, plaintiff Victoria Norman and defendant Equifax Information

10 Services, LLC indicated that they had settled this matter and anticipated filing a stipulation to

11 dismiss within 60 days. More than 60 days have passed and no stipulation has been filed.

12         IT IS THEREFORE ORDERED that on or before December 14, 2018, plaintiff Victoria

13 Norman and defendant Equifax Information Services, LLC shall file either a stipulation to

14 dismiss or a status report regarding settlement.

15         DATED this 7th day of December, 2018.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
